DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered. 
Acknowledgement
	The amendment filed on 01/25/2022, responding to the office action mailed on 10/29/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 10/29/2021. Therefore, all previous rejection are hereby withdrawn.
Reason for allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art fails to teach a prism, wherein an additional arc face is provided on the prism such that the at least one first arc face and the additional arc face are arranged on two opposite sides of the groove and separated from each other by the groove, and the additional arc face is shaped to receive light transmitting from the groove and redirect the light so received to leave the prism, along with the structural limitations positively recited in claim 9. 
Regarding claim 9, the prior art fails to teach a two-piece optical prism, wherein an additional arc face is provided on the first prism such that the at least one first arc face and the additional arc face are arranged on two opposite sides of the groove and separated from each other by the groove, and the additional arc face is shaped to receive light transmitting from the second prism place in the groove and redirect the light so received to leave the first prism, along with the structural limitations positively recited in claim 9. 
Furthermore, see at least page 7 of applicant Arguments/Remarks made in amendment, filed on 01/25/2022.
Regarding claims 2-8, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20120081698-A1, US-6535283-B1, US-9703022-B2, US-5946084-A, US-10082462-B2, and US-6466323-B1 teaches a prism for total internal reflection. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872